UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8060


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES ALBERT BRYANT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.      W. Earl Britt,
Senior District Judge. (4:11-cr-00042-BR-1; 4:12-cv-00242-BR)


Submitted:   April 25, 2013                     Decided: April 29, 2013


Before AGEE and    WYNN,    Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Albert Bryant, Appellant Pro Se. Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James     Albert    Bryant       seeks    to    appeal       the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.      The    order    is    not     appealable        unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.       § 2253(c)(1)(B)        (2006).              A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner     satisfies       this     standard        by         demonstrating       that

reasonable       jurists     would    find     that        the     district      court’s

assessment       of   the    constitutional          claims       is    debatable       or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                       When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both   that    the    dispositive         procedural       ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Bryant has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                             We

dispense     with     oral   argument     because          the     facts   and    legal




                                         2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3